Citation Nr: 0100325	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 1998 and April 
2000.


FINDINGS OF FACT

PTSD is of service origin.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records do not show any complaints or 
manifestations of a psychiatric disorder, including PTSD.  
Private medical records, dated from 1960 to 1999, are 
negative for any complaints or treatment for PTSD.  

A review of the veteran's service records shows that he was 
awarded the Vietnam Service Medal and the National Defense 
Service Medal, but no combat awards.  It was not indicated 
that he had served during any campaign, although it was noted 
that "11th Campaign Pending."  His military occupational 
specialty while he was stationed in Vietnam was as a radio 
operator with the 459th Signal Battalion.  He was assigned to 
HHC, BMT, 459th Sig Bn from December 2, 1969 to the end of 
February 1970 and to Co C, 459th Sig Bn from March November 
1970.  There is no indication of any temporary duty 
assignment.

In February 1995 the veteran submitted a list of stressors.  
He indicated that he had been assigned to a Special Forces 
Unit.  He also indicated that he was a member of the 459th 
Sig Det on December 12, 1969 when he injured his shoulder 
while stationed Ban Me Thuot.  He reported weekly exposure to 
motor and/or rocket attacks at his duty station from November 
1969 to November 1970 while he was a member of the 459th 
Signal Co. 

In September 1997 the appellant submitted a list of 
stressors.  These included daily exposure to motor and/or 
rocket attacks.  He stated that he was a member of the 459th 
Signal Co.  The attacks occurred on barracks.

An examination was conducted by VA in February 1996.  At that 
time, the veteran stated that he was with the Signal Corp and 
was personally attached to a Special Forces Unit in a region 
designated as "east field."  He stated that upon first 
arriving by aircraft at Long Bin on November 27, 1969, the 
airfield was under a rocket attack.  His unit had just 
arrived in the country and they had not yet been issued 
weapons.  This made him feel even more vulnerable.  

He recalled that he was so scared that he lost bladder 
control and continued to "shake" for the next sixteen 
hours.  He reported that his first foray inside the country 
was via a truck convoy to "Nutran."  He recalled this as 
being a particularly scary event as it took approximately one 
and one-half days to go eighty miles, often with stops due to 
shelling in the area.  He denied any direct hits to the 
convoy.  He reported that he had pulled his share of guard 
duty and listening post duty.  He stated that he feared 
falling asleep and having his throat cut by the enemy.  He 
reportedly witnessed two GI's to whom this happened.  

He also reported being involved in numerous firefights and 
described himself as being so scared that he was too afraid 
to look up.  He also reported that, while he was assigned to 
the Special Forces camp, the camp was shelled and a sergeant 
took a more or less direct hit from a mortar or rocket and 
was blown to pieces with only small bits being found.  One 
such bit was apparently a small piece of flesh that was 
clinging to the eyeglasses of another soldier.  After having 
survived this attack, the veteran felt guilt about having 
temporarily lost his faith in God.  This lead to his 
developing a stronger faith in that he felt that God had 
saved him from this attack and he became less fearful.  He 
described another incident where the landing gear of a plane 
in which he was riding had collapsed on landing, and that 
after this he was afraid to fly.  He also reported that he 
was stationed in a combat area and constantly in fear of 
being attacked or overrun by the enemy.  But he could not 
recall any other specific incidence which stood out as being 
more frightening or traumatic than those already recounted.  

On examination, the veteran reported that his primary 
symptoms were anger, paranoia and feelings of depression.  
While he felt that he had been changed by his experiences in 
Vietnam, he attributed most of his problems to job-related 
stresses.  In terms of PTSD symptomatology, he denied 
problems with nightmares, sleep disturbance, or other 
flashback type phenomena or disruptive intrusive memories of 
Vietnam, except for a very brief period after he first 
returned from Vietnam.  He also denied avoidance of stimuli 
associated with Vietnam and stated that he enjoyed watching 
Vietnam War movies.  

He had no difficulty associating with Vietnamese nationals 
and denied any particular adverse psychological or 
physiological reaction when exposed to sights, sounds or 
other stimuli.  He denied hypervigilance.  He did believe 
that he had been significantly changed by his Vietnam 
experiences in terms of his anger, aggression and decreased 
tolerance.  On mental status evaluation, he was alert, well-
oriented and showed good insight into his present condition.  
Affect was subdued, but showed a normal range of expression.  
He was quite appropriate interpersonally and demonstrated 
good social skills.  Thought processes were logical and 
coherent, with no signs of looseness of association or 
delusional content.  He denied auditory or visual 
hallucinations, either presently or in the past.  He 
evidenced good memory.  Psychological testing was not found 
to be consistent with the veteran's clinical presentation.  
But it was noted that testing for combat exposure was 
generally consistent with a report of light to moderate 
exposure to combat.  

The diagnoses were probable major depressive disorder, in 
remission (by history); probable previous alcohol abuse, in 
partial remission; probable ongoing adjustment disorder with 
dysthymic features; probable mild to moderate symptoms of a 
PTSD complex, characterized primarily by decreased ability to 
handle or control anger and decreased frustration tolerance, 
particularly when under stress.  

A second psychiatric evaluation was conducted by VA in 
February 1996.  On this evaluation, the veteran's chief 
complaint was of "retaliating."  He felt that people at 
work and his friends were "after him."  He stated that 
there had recently been some Oriental people hired who caused 
him to have flash backs of Vietnam when seeing them.  He was 
depressed a lot, but this came and went.  Regarding his 
military duty, he stated that he was a radio courier 
attendant, but that he mostly did guard duty around the 
perimeter where he was serving.  He also stated that he went 
out to locate the enemy.  He described stressors of a rocket 
attack near the Cambodian boarder, when "everybody was 
running around," finding weapons and firing, without knowing 
who they were firing at.  The next morning he stated that he 
remembered the smell of charred human flesh that he 
remembered vividly to this day.  He began crying at this 
point.  When asked about other stressors, he stated that 
there was just stress "of everyday."  He said that he began 
using drugs at this time to cope with the stress.  He stated 
that he stopped using drugs around 1970.  

On mental status evaluation, it was noted that the veteran 
was dressed in a military fashion, with back boots, and wore 
a Vietnam veteran's cap.  He cried rather profusely when 
talking about cursing God when he was in Vietnam.  His mood 
was mildly depressed.  He denied suicidal ideation, but 
admitted to homicidal ideation.  He admitted to being 
paranoid and he was asked about auditory or visual 
hallucinations and said that most of them were associated 
with Vietnam.  He occasionally saw things like something 
coming out of the bushes.  

Loud noises, the sound of helicopters, smelling Vietnamese 
food triggered flashbacks.  His recent and remote memory was 
good.  His insight was limited.  Judgment was considered poor 
at times, particularly when under stress.  He showed no 
evidence of a psychotic process.  The diagnoses were PTSD; 
alcohol abuse; polysubstance dependence, in remission; 
nicotine dependence, in remission; and major depression, 
recurrent, in partial remission.  

In response to an inquiry to provide specific details of 
claimed stressful events that occurred during his tour of 
duty in Vietnam, the veteran, in May 1998, related several 
incidents.  The first, he stated, occurred on November 27, 
1969, his birthday.  On that day, he had just arrived at Long 
Binh, in Vietnam, and was subjected to a "B-40 Rocket 
attack."  Another such attack occurred shortly thereafter, 
while he was on convoy duty to "Ban Me Tui"  He reports 
that he was then assigned to a "M.A.C.V. compound" which 
was burned to the ground by rocket attacks.  He stated that 
he was often pulled to go on special assignment with a squad 
of South Vietnam Soldiers to set up a Listening Post to try 
and locate the enemy.  He performed this duty for months at a 
time.  

In August 1998, the RO submitted a request to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the stressors.  It was requested that 
USASCRUR review the veteran's service records and statements 
and provide any verification for the veteran's claimed 
stressors.  In July 1999, USASCRUR responded that they had 
reviewed documents pertaining to the veteran's unit, the 
459th Signal Battalion, between November 1, 1969, and January 
31, 1970, which they enclosed.  These records did show enemy 
attacks during this time, but that no unit casualties 
occurred as a result of these attacks.  No rocket attack 
could be documented at Long Binh in late November or early 
December 1969.  

Regarding the specific combat incidents, including base camp 
attacks and casualties that the veteran has reported, 
additional information is needed to confirm those incidents.  
If was further noted that the veteran's service documents did 
not show that he was assigned to any unit other than the 
Headquarters Company and Company C of the 459th Signal 
Battalion during his Vietnam tour.  USASCRUR was not able to 
document that the veteran was assigned or attached to any 
Special Forces unit during this time.  

USASCRUR furnished copies of the Operational report and 
Lessons Learned from November 1, 1969 to January 31, 1970.  
During this time there were three enemy attacks.  Two attacks 
occurred at Nha Trang.  The first was a mortar attack on the 
BOQ was on January 17, 1970, which resulted in no 
causalities.  The second attack occurred on February 1, 1970 
on the BOQ area and Nha Trang Sig Bn area resulting in no 
casualties.  The third was a rocket attack on the Ban Me 
Thuot bungalow on January 29, 1970.  It was also reported 
that the Ban Me Thuot Battalion Signal Site was destroyed by 
fire on December 19, 1969.

In correspondence received from the veteran in July 2000, he 
related that he was, while assigned to the 459th Signal 
Battalion, involved in the rocket attack on the Ban Me Thuot 
bungalow in January 1970.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

To summarize, the Board is aware that there are 
inconsistencies in the stressors reported by the veteran and 
those verified by USASCRUR.  The Board is also aware that the 
events in issue occurred more than 30 years ago.  The Board 
is satisfied that the veteran did come under enemy rocket 
attacks while a member of the 459th Signal Battalion.  

The February 1996 VA psychiatric examination revealed a 
diagnosis of PTSD.  The report demonstrates that the 
diagnosis of PTSD was based in part on the rocket attacks.  
This stressor has been verified.  Under these circumstances, 
it is found that the veteran's PTSD had its onset as a result 
of service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The RO has not reviewed this claim in conjunction 
with the new legislation.  However, this decision represents 
a complete grant of the benefit sought.  The Board is 
satisfied that the veteran has not been prejudiced by this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for PTSD is granted.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


